116 West 23rd Street, 5th Floor, New York, NY 10011 December 20, 2010 Securities and Exchange Commission treet, N.E., Stop 3030 Washington, D.C. 20549 Re: New Energy Systems Group Form 10-K for fiscal year ended December 31, 2009 Filed April 15, 2010 File No. 000-49715 Forms 10-Q filed May 14, 2010, File No.000-49715 Forms 10-Q filed November 15, 2010, File No.001-34847 Ladies and Gentlemen: New Energy Systems Group (the “Company”) is filing amendments to the above captioned filings in response to questions raised by the Staff of the Commission in its letter of comments dated November 24, 2010.Set forth below is the Company’s responses to Staff’s comments. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 Form 10-K for the Year Ended December 31, 2009 Item 1. Business, page 3 1. Please tell us and revise future filings to provide an estimate of the amount spent during each of the last two fiscal years on research and development activities. RESPONSE: The Company spent the following on research and development activities in each of the last two fiscal years: E’Jenie $ $ Anytone $ $ NewPower $ $ 1 116 West 23rd Street, 5th Floor, New York, NY 10011 2. Please tell us where in this section you have disclosed the information required by Item 101(h) of Regulation S-K regarding the assembly and distribution of finished batteries segment mentioned on page F-20. RESPONSE: We undertake to add the following disclosure to further describe the nature of our battery assembly and distribution segment in “Overview” section on page 3, between “On June 29, 2006,…” and “On December 7, 2009…”: In August, 2008, we entered into a related business field, battery assembly and finished battery distribution, to diversify its line of products. We purchase batteries from suppliers, package and sell these batteries under E’Jenie’s brand name to other mobile device OEM manufacturers. These are all lithium ion batteries and have various models for different kinds of portable electronic devices. Please see our response to comment #5 below for additional information regarding our assembly and distribution segment. Anytone, page 8 3. With a view toward clarified disclosure in future, please tell us the meaning of the first paragraph. Also please tell us the specific nature of the business engaged in by Anytone. RESPONSE: Anytone is an innovative company which integrates R&D and marketing functions in one entity. In addition, Anytone is the first company in China thatengages in the development and distribution of portable mobile power products. These products are primarily used in portable consumer electronic devices, such as smartphones, digital cameras, digital camcorders, MP3 players, PMP, PDA, and PSP, to help to solve a common problem of these devices: the low capacity and un-changeability of their batteries. Anytone's products combine aesthetics with technology. Anytone has acquired a total of 34 existing and pending patents from the State Intellectual Property Office of the PRC: 12 patents have been obtained for the appearance design of our products, with 14 additional applications pending, while 3 patents have been obtained for certain innovative utility models, with 5 additional applications pending. 2 116 West 23rd Street, 5th Floor, New York, NY 10011 Manufacturing and Raw Materials, page 8 4. Please tell us and revise future fillings to disclose clearly the nature and material terms of the arrangements with your suppliers. For example, it is unclear what type of “purchase plans” you have with your key suppliers, how and why those “can be” revised, or what are the material terms of the “preferable arrangements” you have negotiated. RESPONSE: Normally, the Company’s annual purchase plan for raw materials, such as aluminum and steel, is determined at the end of the prior calendar year or beginning of the calendar year according to past customer orders and the Company’s own sales forecast. Based on this plan, the Company places its purchase orders at the end of each month for the upcoming month. Such purchase orders with key suppliers can be revised from month to month in accordance with the purchase orders we received from our monthly customers. We believe that this arrangement protects us from inventory surplus when the orders from our customers change. We undertake to disclose the above-mentioned information as relates to our supplier arrangements in our future filings as appropriate. 5. Please reconcile your disclosure in the tables on page 9 with your disclosure in the first two paragraphs of Note 13 on page F-20. RESPONSE: We hereby undertake to revise our Form 10-K for the following disclosure: Manufacturing and Raw Materials We purchase various battery components and raw materials for use in our manufacturing processes. The principal raw materials we purchase for E’Jenie are aluminum and steel. These raw materials are used for our battery shell and cover segment. The largest supplier for this segment is Shenzhen Yibao Tech. Co., Ltd. which accounted for 9% and 10% of our total purchases in 2009 and 2008, respectively. The price of steel has increased significantly in the past year, and we believe that it will continue to increase. The increases have had an adverse impact on gross margins, since some of the increases cannot be passed on to our customers. 3 116 West 23rd Street, 5th Floor, New York, NY 10011 Since we launched our battery assembly and finished battery distribution business in August 2008, we have also purchased battery components such as include batteries and packaging labels from a number of suppliers. We have three major suppliers who provided us batteries. These three suppliers are Shenzhen Da Ke Battery Co., Ltd., Shenzhen Tian Lu Battery Co., Ltd., and Shenzhen Di Kai Te Battery Electronic Tech. Co., Ltd. In 2009 and 2008, they accounted for 24% and 23%, 19% and 29%, and 27% and 24% of our total purchases, respectively. Anytone’s major products are portable mobile power devices of various models, each of which need different components. These components include, but are not limited to, solar panels, solar batteries, PCB, Polymer batteries, lithium ion batteries, LCD, and LED emitters. Since Anytone was acquired by the Company in December of 2009, two of Anytone’s largest suppliers, Shenzhen Guanghaoyu Electronics Co., Ltd., which supplies solar panels and solar batteries, and Shenzhen BAK Battery Co., Ltd. which is Anytone’s largest supplier for PCB, Lithium battery, Polymer batteries, accounted for 4% and 4% of the Company’s total purchases in 2009, respectively. Normally, the annual purchase plan for raw materials, such as aluminum and steel, is determined at the end of prior calendar year or beginning of the calendar year according to past customer's orders and our own sales forecast. Based on this plan, the Company places its purchase orders in the end of each month for the next month. Such purchase orders with key suppliers can be revised monthly in accordance with the purchase orders we received from our customers monthly. We believe that this arrangement protects us from inventory surplus when the orders from customers change. Overall, our three largest suppliers are Shenzhen Da Ke Battery Co., Ltd., Shenzhen Tian Lu Battery Co., Ltd., and Shenzhen Di Kai Te Battery Electronic Tech. Co., Ltd. which in the aggregate account for approximately 66% of all components and raw materials purchased. Each of them accounted for more than 10% of our purchases in 2009. Compared to 2008, our three largest vendors remained the same. Our three largest vendors in 2009 and 2008 are listed as follows: Vendor name Percentage of Total Purchased amount in 2009 Percentage of Total Purchased amount in 2008 Shenzhen Da Ke Battery Co., Ltd. 24
